      Case 4:19-cv-00044-BMM Document 135-1 Filed 04/29/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 NORTHERN PLAINS RESOURCE
 COUNCIL, et al.,
             Plaintiffs,                  CV-19-44-GF-BMM
       v.
 U.S. ARMY CORPS OF                        Declaration of Mary Gail Sullivan
 ENGINEERS, et al.,
             Defendants,
 TC ENERGY CORPORATION, et al.,
             Defendant-Intervenors,
 STATE OF MONTANA,
              Defendant-Intervenor,
AMERICAN GAS ASSOCIATION, et
al.,
               Defendant-Intervenors.



      I, Mary Gail Sullivan, hereby declare as follows:

      1.    I am currently employed by NorthWestern Corporation, d/b/a

NorthWestern Energy (“NorthWestern”) as Director, Environmental & Lands

Permitting & Compliance. In this capacity, I implement and oversee

NorthWestern’s environmental compliance activities for its electrical and natural

gas projects, and am familiar with NorthWestern’s projects that rely upon NWP-

12.
      Case 4:19-cv-00044-BMM Document 135-1 Filed 04/29/20 Page 2 of 6



      2.     NorthWestern is an investor owned utility serving customers in

Montana, South Dakota, Nebraska and Yellowstone National Park.

      3.     NorthWestern’s Montana electric utility served 379,400 customers in

2019 covering 73 percent of Montana’s land area in its service territory with

17,972 miles of overhead and underground distribution lines and 6,809 miles of

transmission lines and associated terminal facilities. NorthWestern’s Montana

natural gas utility served 201,500 customers with 2,165 miles of transmission

pipelines and 4,810 miles of distribution pipelines.

      4.     NorthWestern’s South Dakota electric utility served 63,800 customers

in 2019 in 25 counties, with 2,292 miles of overhead and underground distribution

lines and 1,237 miles of transmission lines and associated terminal facilities.

NorthWestern’s South Dakota and Nebraska natural gas utility served 90,100

customers with 55 miles of transmission pipelines and 2,453 miles of distribution

pipelines

      5.     Exhibit 1 is a true and correct copy of NorthWestern’s planned

projects in Montana and South Dakota for which it would typically rely on

Nationwide Permit 12 (“NWP 12”).
      Case 4:19-cv-00044-BMM Document 135-1 Filed 04/29/20 Page 3 of 6



      Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the

foregoing is true and correct to best of my knowledge.

                   Executed on April 29, 2020 at Butte, Montana

                    /s/                                     .
                   Mary Gail Sullivan
     Case 4:19-cv-00044-BMM Document 135-1 Filed 04/29/20 Page 4 of 6



                    CERTIFICATE OF SERVICE

     I hereby certify that on this date, an accurate copy of the foregoing

document was served electronically through the Court’s CM/ECF

system on registered counsel.

Dated:   April 29, 2020           /s/ Jeremiah Langston
                                    JEREMIAH LANGSTON
                                    Assistant Attorney General

                                   Counsel for Defendant-Intervenor
Case 4:19-cv-00044-BMM Document 135-1 Filed 04/29/20 Page 5 of 6




              Exhibit 1
      NorthWestern's Planned Projects
               Case 4:19-cv-00044-BMM Document 135-1 Filed 04/29/20 Page 6 of 6

State      Water Body         Closest town               Project                  Permit Status          Why the Project is Needed       Consequence of no NWP 12
                                                                            Pre‐Construction Notice
                                                                            submitted/ floodplain     Moving lines attached to bridges DOT requirement. * Compliance
MT         Grant Creek          Missoula       Gas distribution line        permit                    to boring under the creek        and safety concerns
                                                                            Pre‐Construction Notice
                                                                            submitted/ floodplain                                      Reliability. Replace poles at risk
MT         Grant Creek          Missoula       Electric distribution line   permit                    Replace aging infrastructure     of falling over

                                                                                                                                       Safety. Move the exposed
                                                                                                                                       gasline deeper beneath the
                                                                                                                                       creek to eliminate a safety
                                                                            Pre‐Construction Notice                                    concern. Gasline was exposed
MT        Muddy Creek            Vaughn        Gas transmission line        submitted                 Repairing exposure               whe the creek eroded the bank.
                                                                            Pre‐Construction Notice
                                               Gas transmission line        submitted/ floodplain    Moving lines attached to bridges DOT requirement. Compliance
MT       Bitterroot River       Missoula       bore                         permit                   to boring under the river        and safety concerns
                                                                                                                                      Safety. Move the exposed
                                                                                                                                      gasline deeper beneath the
                                                                                                                                      river to eliminate a safety
                                                                                                                                      concern. The line became
                                               Gas transmission line        Pre‐Construction Notice                                   exposed due to erosion of the
MT         Teton River           Choteau       bore                         submitted                Repairing exposure               river.
                                                                                                                                      Safety and Reliability. Bore the
                                                                            No ACE required based on                                  line deeper to avoid exposure
                                               Gas transmission line        NWP 12 notification                                       due to erosion of the banks of
MT       Tiber Reservoir      Chester/Shelby   bore                         criteria                 Replace aging infrastructure     the river.
                                                                            No ACE required based on
                                                                            NWP 12 notification                                       Provide service to a new
MT      West Gallatin River     Bozeman        Gas distribution line        criteria                 New service for customer         commercial campsite.

                                                                          No ACE required based on                                     Reliability. Pole replacement
                                                                          NWP 12 notification                                          required to avoid poles falling
MT           Wetland              Laurel       Electric transmission line criteria                 Replace aging infrastructure        over or breaking due to age

                                                                          No ACE required based on                                   Reliability. Pole replacement
                                                                          NWP 12 notification                                        required to avoid poles falling
 SD          Wetland            Aberdeen       Electric transmission line criteria                 Replace aging infrastructure      over or breaking due to age
                                                                                                                                     Poles damaged during a storm.
                                               Electric distribution line   Pre‐Construction Notice                                  Need to be replaced to provide
 SD        James River            Olivet       bore                         submitted                 Replace damaged infrastructure reliable service

                                                                                                                                       Spring run off often causes
                                                                                                                                       banks of rivers and streams to
                                                                                                                                       erode and expose gaslines that
                                                                                                                                       cross under the river or stream.
                                                                                                                                       This creates safety hazard. We
                                                                                                                                       typically bore them under
                                               Multiple gas line                                     Repairing exposure (s) due to     deeper or move them from
MT             TBD                 TBD         exposures                    Pre‐Construction Notices spring run off                    highly erodable banks.
